DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 61–64, 69–75, 77, 99, 115, 116, 126–129, 134, 135, 138, 142, 143, 148, 149, 151, 173, 174, and 193 is/are pending.
Claim(s) 74, 75, 77, 99, 115, 116, 126–129, and 134 is/are being treated on their merits.
Claim(s) 61–64, 69–73, 135, 138, 142, 143, 148, 149, 151, 173, 174, and 193 is/are withdrawn from consideration.
Claim(s) 1–60, 65–68, 76, 78–98, 100–114, 117–125, 130–133, 136, 137, 139–141, 144–147, 150, 152–172, 175–192, and 194–201 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0358129 A1.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 61–64 and 69–73, drawn to an electrochemical cell, classified in H01M4/368.
II. Claim(s) 74, 75, 77, 99, 115, 116, 126–129, and 134, drawn to a method of forming an electrochemical cell, classified in H01M50/446.
III. Claim(s) 135, 138, 142, and 143, drawn to another method of forming an electrochemical cell, classified in H01M50/451.
IV. Claim(s) 148, 149, 151, 173, 174, and 193, drawn to an additional method of forming an electrochemical cell, classified in H01M10/049.
The inventions are independent or distinct, each from the other because:

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product, such as, an electrochemical cell that does not include a conventional separator (e.g., claim 77), which is required by claim 61.

Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as, a method including disposing a conventional separator onto at least one of the second cathode and the anode.

Inventions IV and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product, such as, an electrochemical cell that does not include a conventional separator (e.g., claim 151), which is required by claim 61.

Inventions II and III are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design (e.g., Group II is formed without a conventional separator and Group III is formed with a conventional separator).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a semi-solid cathode of the subcombination.  The subcombination has separate utility such as forming an electrochemical cell.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions III and IV are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design (e.g., Group IV is formed without a conventional separator and Group III is formed with a conventional separator).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone/email conversation with Ramsey Hilton (Reg. No. 78,264) on 13 May 2022 a provisional election was made without traverse to prosecute the invention of Group II, claim(s) 74, 75, 77, 99, 115, 116, 126–129, and 134.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 61–64, 69–73, 135, 138, 142, 143, 148, 149, 151, 173, 174, and 193  is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 August 2020, 21 October 2021, and 11 March 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 22 June 2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTROCHEMICAL CELL INCLUDING SELECTIVELY PERMEABLE MEMBRANE SEMI-SOLID ELECTRODES, AND METHOD OF MANUFACTURING THE SAME.

The disclosure is objected to because of the following informalities:
The chemical formula for LLZO is " Li6.66La3Zr1.6Ta0.4O12,9" in paragraph [0077]. The chemical formula for LLZO should be " Li6.66La3Zr1.6Ta0.4O12.9" in paragraph [0077].
Reference character 110 is referred to as an electrochemical cell in paragraph [0110]. Reference character 100 is used to designate an electrochemical cell; and reference character 110 is used to designate a cathode. Reference character 100 should be used to designate an electrochemical cell in paragraph [0110].
Appropriate correction is required.

Claim Objections
Claim(s) 75 is/are objected to because of the following informalities:
Claim 75 recites the chemical formula of " Li6.66La3Zr1.6Ta0.4O12.9" for LLZO. The chemical formula for LLZO should be " Li6.66La3Zr1.6Ta0.4O12.9."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 74, 75, 77, 99, 115, 116, 126–129, and 134 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 recites the limitation "an electrochemical cell" in line 8. Claim 74 has previously recited the limitation "an electrochemical cell" in line 1. It is unclear if "an electrochemical cell" recited in line 8 is further limiting "an electrochemical cell" recited in line 1. The Office recommends the limitation "the electrochemical cell" in line 8.
Claim 75 recites the limitation "the solid-state electrolyte material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 77 and 99 are directly dependent from claim 74 and include all the limitations of claim 74. Therefore, claims 77 and 99 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 115 recites the limitation "the finished electrochemical cell" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 116 recites the limitation "a pouch material." Claim 115, which claim 116 is directly dependent, recites the limitation "a pouch." It is unclear if "a pouch" recited in claim 116 is further limiting "a pouch" recited in claim 115.
Claims 126–129 are directly or indirectly dependent from claim 74 and include all the limitations of claim 74. Therefore, claims 126–129 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 134 recites the limitation "a self-terminated oligomers." It is unclear if a single self-terminated oligomer or plural self-terminated oligomers is required by claim 134.
Claim 134 recites the limitation "hyperbranched architecture (STOBA®)." The phrase within the parentheses renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 74, 75, 77, 99, 115, 126, and 129 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (US 2016/0126543 A1, hereinafter Ota).
Regarding claim 74, Ota discloses a method of forming an electrochemical cell (100, [0026]), comprising:
dispensing a semi-solid cathode slurry onto a cathode current collector (110) to form a cathode (140, [0026]);
dispensing an anode material onto an anode current collector (120) to form an anode (150, [0026]);
disposing a selectively permeable membrane (130) onto at least one of the cathode (140) and the anode (150,
the selectively permeable membrane (130) configured to chemically and/or fluidically isolate the cathode (140) including a catholyte from the anode (150) including an anolyte (FIG. 1, [0028]); and
disposing the cathode (140) onto the anode (150) with the selectively permeable membrane (130) therebetween to form the electrochemical cell (100, [0058]).
Regarding claim 75, Ota discloses all claim limitations set forth above and further discloses a method:
wherein the selectively permeable membrane comprising a solid-state electrolyte material selected from at least one of a garnet structure, a perovskite structure, a phosphate-based lithium super ionic conductor structure, La0.51Li0.34TiO2.94, Li1.3Al0.3Ti1.7(PO4)3, Li7La3Zr2O12, Li6.66La3Zr1.6Ta0.4O12.9, 50Li4SiO4·50Li3BO3, Li2.9PO3.3N0.46, Li3.6Si0.61P0.4O4, Li3BN2, Li3BO3-Li2SO4, Li3BO3-Li2SO4-Li2CO3, sulfide contained solid electrolyte materials, a thio-LISICON structure, a glassy structure, a glass-ceramic structure, Li1.07Al0.69Ti1.46(PO4)3, Li1.5Al0.5Ge1.5(PO4)3, Li10GeP2S12, 30Li2S.26B2S3·44LiI, 63Li2S·36SiS2·1Li3PO4, 57Li2S·38SiS2·5Li4SiO4, 70Li2S·30P2S5, 50Li2S·50GeS2, Li7P3S11, Li3.25P0.95S4, Li9.54Si1.74P1.44S11.7Cl0.3, a closo-type complex hydride solid electrolyte, LiBH4-LiI, LiBH4-LiNH2, LiBH4-P2S5, Li(CB9H10)-LiI, a lithium electrolyte salt, bis(trifluoromethane)sulfonamide, bis(pentalluoroethanesulfonyl)imide, bis(fluorosulfonyl)imide, lithium borate oxalato phosphine oxide, lithium bis(fluorosulfonyl)imide, amide-borohydride, LiBF4, or LiPF6 (see PEO based electrolytes, [0028]).
Regarding claim 77, Ota discloses all claim limitations set forth above and further discloses a method:
wherein the electrochemical cell (100) is formed without a conventional separator configured to provide electrical isolation between the anode (150) and the cathode (140, [0028]).
Regarding claim 99, Ota discloses all claim limitations set forth above and further discloses a method:
wherein the selectively permeable membrane (130) includes a diffusion preventing material applied to one or both sides of the selectively permeable membrane (see supporting layers, [0028]).
Regarding claim 115, Ota discloses all claim limitations set forth above and further discloses a method, further comprising:
disposing the electrochemical cell (100) into a pouch (see pouch, [0058]); and
sealing the pouch to form the finished electrochemical cell (100, [0058]).
Regarding claim 126, Ota discloses all claim limitations set forth above and further discloses a method, further comprising:
disposing a lithium metal layer between the anode current collector (120) and the anode material (FIG. 1, [0058]).
Regarding claim 129, Ota discloses all claim limitations set forth above and further discloses a method, further comprising∷
disposing a first film layer (see supporting layers, [0028]) between the cathode material and the selectively permeable membrane (130, [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 116 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2016/0126543 A1) as applied to claim(s) 115 above, and further in view of Bazzarella et al. (US 2013/0309547 A1, hereinafter Bazzarella).
Regarding claim 116, Ota discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the selectively permeable membrane extends substantially beyond the anode and the cathode and is sealed between a first portion of a pouch material and a second portion of the pouch material.
Bazzarella discloses a selectively permeable membrane (530) that extends substantially beyond an anode (528) and a cathode (528') and is sealed between a first portion of a pouch material (510) and a second portion of the pouch material (510', [0061]) to reduce the packing of the electrochemical cell while maintaining the same energy storage capabilities (see improvements, [0005]). Ota and Bazzarella are analogous art because they are directed to electrochemical cells including semi-solid electrodes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrochemical cell of Ota with the configuration of the selectively permeable membrane of Bazzarella in order to reduce the packing of the electrochemical cell while maintaining the same energy storage capabilities.

Claim(s) 127 and 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2016/0126543 A1) as applied to claim(s) 74 above, and further in view of Joshi et al. (US 2013/0183546 A1, hereinafter Joshi) and Dölle (INVESTIGATION OF SI/C-BASED ANODES FOR LI-ION BATTERIES).
Regarding claims 127 and 128, Ota discloses all claim limitations set forth above, but does not explicitly disclose a method, further comprising:
disposing a lithium cobalt oxide layer between the selectively permeable membrane and the cathode material; and
disposing a metal oxide between the selectively permeable membrane and the anode material.
Joshi discloses an electrochemical cell comprising a lithium cobalt oxide layer (222b, [0043]) disposed between a selectively permeable membrane (216) and a cathode material (220, [0062]); and a metal oxide (222a, [0043]) disposed between the selectively permeable membrane (216) and an anode material (218, [0062]) to improve the durability of the electrochemical cell (see electrolyte membrane, [0011]). Ota and Joshi are analogous art because they are directed to electrochemical cells including anolytes, catholytes, and selectively permeable membranes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrochemical cell of modified Ota with the lithium cobalt oxide layer and metal oxide layer of Joshi in order to improve the durability of the electrochemical cell.
Modified Ota does not explicitly disclose:
the lithium cobalt oxide layer is a Li2CoO3 layer.
Dölle discloses Li2CoO3 increases the voltage of the cathode material (P63/L3-6). Ota and Dölle are analogous art because they are directed to alkali ion electrochemical cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium cobalt oxide layer of modified Ota with the Li2CoO3 of Dölle in order to increase the voltage of the cathode material.

Claim(s) 134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2016/0126543 A1) as applied to claim(s) 74 above, and further in view of Suga et al. (US 2016/0181606 A1, hereinafter Suga).
Regarding claim 134, Ota discloses all claim limitations set forth above, but does not explicitly disclose a method, further comprising:
disposing a self-terminated oligomers with hyperbranched architecture (STOBA®) layer between the selectively permeable membrane and at least one of the anode material or the cathode material.
Suga discloses an electrochemical cell (10) including a self-terminated oligomers with hyperbranched architecture layer (see STOBA, [0028]) disposed between selectively permeable membrane (17) and at least one of the anode material or the cathode material (see lithium composite oxide, [0028]) to improve the durability of the cathode (see positive electrode, [0028]). Ota and Suga are analogous art because they are directed to alkali ion electrochemical cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrochemical cell of Ota with the self-terminated oligomers with hyperbranched architecture of Suga in order to improve the durability of the cathode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725